Citation Nr: 1424726	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of both hands, to include as secondary to service-connected disability of human immunodeficiency virus (HIV).

REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Private Attorney


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).

When this claim was previously before the Board, service connection for arthritis of the hands was denied in a July 2012 decision.  Subsequently, the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In October 2013, the CAVC issued a Memorandum Decision which vacated the Board's July 2012 decision regarding the service connection claim for arthritis of the hands and remanded the claim to the Board for further development and adjudication of the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.  

The Veteran contends, in part, that he is entitled to service connection because he has arthritis of the hands that is related to a frostbite injury during service.  The Veteran reports being hospitalized and treated for frostbite of the hands in 1986.  VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(e)(2) (2013).   As part of VA's duty to assist, it obtained medical evidence from the United States Army Community Hospital located in Seoul, South Korea, which contained no information related to frostbite treatment for the hands.  Notwithstanding this finding, the Veteran reviewed the record and identified a 5-week period between February 5, 1986 and March 11, 1986 when he underwent treatment.  Although admittance and discharge information is seen in the record, the treatment records do not document the Veteran's day-by-day treatment during this 5-week period. 
If this additional evidence is obtained, the Board finds an addendum opinion from a VA medical examiner warranted to provide a complete and accurate picture of the Veteran's service connection claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make reasonable efforts to obtain the Veteran's inpatient treatment records from the United States Army Community Hospital located in Seoul, South Korea covering February 1986 and March 1986.  All records and/or responses received should be associated with the claims file.  The Veteran should be notified of any negative responses and be afforded an opportunity to obtain the records himself.

2.  If additional records are obtained and show in-service treatment for frostbite of the hands, then the claims file in its entirety should be sent to an examiner for an addendum opinion.  The opinion may be completed either by the VA examiner who evaluated the Veteran in January 2010 or another competent medical examiner.  

The examiner should determine if the Veteran has arthritis of the hands. 

If the Veteran has arthritis of the hands, then the examiner should answer the following questions with rationale: 

Question 1:  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's arthritis of the hands is etiologically related to his active military service?  The examiner should specifically address whether frostbite of the hands was a contributing factor in the development of arthritis.  

Question 2:  Is it at least as likely as not that the Veteran's arthritis of the hands was caused or aggravated by the Veteran's service-connected HIV?  For the purposes of this question, aggravation is defined as an increase in severity more than the natural progression of the disease.

3.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

